DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (“AAPA”).

In reference to Claim 1, AAPA discloses a method comprising: receiving a first data stream from a first component of an electronic device, the first data stream comprising first non-isochronous data having a second component of the electronic device as a destination; packaging the first non-isochronous data of the first data stream into first packaged data for transport over an isochronous channel; and transmitting the first packaged data over the isochronous channel to the second component (See Paragraph 4).

Claim(s) 1-7, 9-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 5,559,796 to Edam et al. (“Edam”).

In reference to Claim 1, Edam discloses a method comprising: receiving a first data stream (See Column 6 Line 64 – Column 7 Line 61, Column 8 Lines 20-46, 

In reference to Claim 2, Edam discloses the limitations as applied to Claim 1 above.  Edam further discloses receiving second packaged data through the isochronous channel from the second component (See Column 11 Lines 51-61 and Column 17 Lines 13-17); extracting second non-isochronous data from the second packaged data (See Column 11 Lines 51-61); and transmitting the second non-isochronous data in a second data stream to the first component (See Column 11 Lines 51-61 and Column 17 Lines 13-23).

In reference to Claim 3, Edam discloses the limitations as applied to Claim 1 above.  Edam further discloses receiving a second data stream (See Column 6 Line 64 – Column 7 Line 61, Column 8 Lines 20-46, Column 14 Lines 47-53, and Table I) from a third component of the electronic device (See Column 4 Lines 29-51), the second data stream comprising second non-isochronous data (See Column 4 Lines 29-51 and Column 14 Lines 47-53) having a fourth component as a destination (See Column 4 Lines 29-51); packaging the second non-isochronous data of the second data stream into second packaged data for transport over the isochronous channel (See Column 7 Lines 30-32, Column 8 Lines 20-46, Column 14 Lines 47-53,  and Table I); and transmitting the second packaged data over the isochronous channel to the fourth component (See Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40).

In reference to Claim 4, Edam discloses the limitations as applied to Claim 3 above.  Edam further discloses buffering the first data stream in a first memory, wherein packaging the first non-isochronous data of the first data stream into first packaged data comprises retrieving the first data stream from the first memory (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [first storage location in the FIFO]); and buffering the second data stream in a second memory, wherein packaging the second non-isochronous data of the second data stream into second packaged data comprises retrieving the second data stream from the second memory (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [second storage location in the FIFO]).

In reference to Claim 5, Edam discloses the limitations as applied to Claim 4 above.  Edam further discloses determining a first amount of data in the first memory (See Column 1 Lines 41-49); determining a second amount of data in the second memory (See Column 1 Lines 41-49); and determining to transmit the first data stream over the isochronous channel based on the first amount of data and the second amount of data, wherein the packaging of the first non-isochronous data of the first data stream into first packaged data and the transmitting of the first packaged data over the isochronous channel are performed in response to determining to transmit the first data stream (See Column 1 Lines 41-49, Column 7 Lines 30-32, Column 8 Lines 20-46, and Column 14 Lines 47-53 [as the data can have variable size, a determination must necessarily be made as to how long the data is in order to transmit the full amount of data]).

In reference to Claim 6, Edam discloses the limitations as applied to Claim 3 above.  Edam further discloses transmitting a first identifying semaphore character over the isochronous channel prior to transmitting the first packaged data over the isochronous channel, wherein the first identifying semaphore character comprises a symbol associated with the first component; and transmitting a second identifying semaphore character over the isochronous channel prior to transmitting the second packaged data over the isochronous channel to the fourth component, wherein the second identifying semaphore character comprises a second symbol associated with the third component (See Column 1 Lines 41-49).

In reference to Claim 7, Edam discloses the limitations as applied to Claim 1 above.  Edam further discloses receiving a second data stream from a third component of the electronic device (See Column 11 Lines 51-61 and Column 17 Lines 13-17), the second data stream comprising second non-isochronous data having a fourth component as a destination (See Column 11 Lines 51-61 and Column 17 Lines 13-17), wherein the second non-isochronous data comprises audio metadata (See Column 2 Lines 16-19), wherein the third component is an audio component (See Column 2 Lines 16-19), and wherein the fourth component is an audio component (See Column 2 Lines 16-19); packaging the second non-isochronous data of the second data stream into second packaged data for transport over the isochronous channel (See Column 7 Lines 30-32, Column 8 Lines 20-46, Column 14 Lines 47-53,  and Table I); and transmitting the second packaged data over the isochronous channel to the fourth component (See Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40).

Claim 9 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 10 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 11 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

Claim 12 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 13 recites limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

Claim 15 recites limitations which are substantially equivalent to those of Claim 7 and is rejected under similar reasoning.

In reference to Claim 17, Edam discloses an electronic device, comprising: an isochronous channel (See Figures 2, 7A, and 13 Number 46, Column 7 Lines 30-32, Column 8 Lines 20-46, and Column 14 Lines 47-53); a first communications bridge configured to communicate on the isochronous channel (See Figure 2 Number 50b, Figure 7A Number 42, and Figure 13 Number 42A); a first component local to the first communications bridge and coupled to the first communications bridge (See Figure 2 Number 48c, Figure 7A Number 48c, and Figure 13 Number 41a’); a second communications bridge configured to communicate with the first communications bridge through the isochronous channel (See Figure 2 Number 54b, Figure 7B Number 54, and Figure 13 Number 44a’); a second component remote from the first communications bridge and coupled to the second communications bridge (See Figure 2 Number 48g, Figure 13 Number 48c’, and Column 5 Line 66 – Column 6 Line 6), wherein the first communications bridge is configured to perform steps comprising: receiving a first data stream from the first component (See Column 6 Line 64 – Column 7 Line 61, Column 8 Lines 20-46, Column 14 Lines 47-53, and Table I), the first data stream comprising first non-isochronous data (See Column 4 Lines 29-51 and Column 14 Lines 47-53); packaging the first non-isochronous data of the first data stream into first packaged data for transport over the isochronous channel (See Column 7 Lines 30-32, Column 8 Lines 20-46, Column 14 Lines 47-53,  and Table I); and transmitting the first packaged data over the isochronous channel to the second component (See Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40).

In reference to Claim 18, Edam discloses the limitations as applied to Claim 17 above.  Edam further discloses that the first communications bridge is further configured to perform steps comprising: receiving a second data stream from a third component of the electronic device (See Column 11 Lines 51-61 and Column 17 Lines 13-17), the second data stream comprising second non-isochronous data having a fourth component as a destination (See Column 11 Lines 51-61 and Column 17 Lines 13-17), wherein the second non-isochronous data comprises audio metadata (See Column 2 Lines 16-19), wherein the third component is an audio component (See Column 2 Lines 16-19), and wherein the fourth component is an audio component (See Column 2 Lines 16-19); packaging the second non-isochronous data of the second data stream into second packaged data for transport over the isochronous channel (See Column 7 Lines 30-32, Column 8 Lines 20-46, Column 14 Lines 47-53,  and Table I); and transmitting the second packaged data over the isochronous channel to the fourth component (See Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40).

Claim(s) 1-6, 9-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 6,744,772 to Eneboe et al. (“Eneboe”).

In reference to Claim 1, Eneboe discloses a method comprising: receiving a first data stream (See Column 8 Lines 10-11) from a first component of an electronic device (See Figure 1 ‘HOST INITIATOR’ coupled to Number 280), the first data stream comprising first non-isochronous data (See Column 8 Lines 10-11) having a second component of the electronic device as a destination (See Figure 1 ‘HOST INITIATOR’ coupled to Number 284, Column 2 Lines 11-12, and Column 4 Lines 40-42); packaging the first non-isochronous data of the first data stream into first packaged data for transport over an isochronous channel (See Column 8 Lines 10-17); and transmitting the first packaged data over the isochronous channel to the second component (See Column 8 Lines 17-26).

In reference to Claim 2, Eneboe discloses the limitations as applied to Claim 1 above.  Eneboe further discloses receiving second packaged data through the isochronous channel from the second component (See 8 Lines 22-23); extracting second non-isochronous data from the second packaged data (See Column 8 Lines 23-25); and transmitting the second non-isochronous data in a second data stream to the first component (See Column 8 Lines 25-26).

In reference to Claim 3, Eneboe discloses the limitations as applied to Claim 1 above.  Eneboe further discloses receiving a second data stream (See Column 8 Lines 10-11) from a third component of the electronic device (See Figure 1 ‘HOST INITIATOR’ coupled to Number 281), the second data stream comprising second non-isochronous data (See Column 8 Lines 10-11) having a fourth component as a destination (See Figure 1 ‘HOST INITIATOR’ coupled to Number 285, Column 2 Lines 11-12, and Column 4 Lines 40-42); packaging the second non-isochronous data of the second data stream into second packaged data for transport over the isochronous channel (See Column 8 Lines 10-17); and transmitting the second packaged data over the isochronous channel to the fourth component (See Column 8 Lines 17-26).

In reference to Claim 4, Eneboe discloses the limitations as applied to Claim 3 above.  Eneboe further discloses buffering the first data stream in a first memory, wherein packaging the first non-isochronous data of the first data stream into first packaged data comprises retrieving the first data stream from the first memory (See Number 280 and Column 8 Lines 10-13); and buffering the second data stream in a second memory, wherein packaging the second non-isochronous data of the second data stream into second packaged data comprises retrieving the second data stream from the second memory (See Number 281 and Column 8 Lines 10-13).

In reference to Claim 5, Eneboe discloses the limitations as applied to Claim 4 above.  Eneboe further discloses determining a first amount of data in the first memory (See Column 8 Lines 10-13 [the amount of data in the first memory must necessarily be determined in order to transfer the full packet from the first memory to the microprocessor]); determining a second amount of data in the second memory (See Column 8 Lines 10-13 [the amount of data in the second memory must necessarily be determined in order to transfer the full packet from the second memory to the microprocessor]); and determining to transmit the first data stream over the isochronous channel based on the first amount of data and the second amount of data, wherein the packaging of the first non-isochronous data of the first data stream into first packaged data and the transmitting of the first packaged data over the isochronous channel are performed in response to determining to transmit the first data stream (See Column 8 Lines 10-19).

In reference to Claim 6, Eneboe discloses the limitations as applied to Claim 3 above.  Eneboe further discloses transmitting a first identifying semaphore character over the isochronous channel prior to transmitting the first packaged data over the isochronous channel, wherein the first identifying semaphore character comprises a symbol associated with the first component; and transmitting a second identifying semaphore character over the isochronous channel prior to transmitting the second packaged data over the isochronous channel to the fourth component, wherein the second identifying semaphore character comprises a second symbol associated with the third component (See Figure 4 Number 10, Column 3 Lines 34-40, Column 4 Lines 40-46, and Column 8 Lines 10-19).

Claim 9 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 10 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 11 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

Claim 12 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 13 recites limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

In reference to Claim 17, Edam discloses an electronic device, comprising: an isochronous channel (See Column 8 Lines 10-17); a first communications bridge configured to communicate on the isochronous channel (See Figure 1 Numbers 24 and 280); a first component local to the first communications bridge and coupled to the first communications bridge (See Figure 1 ‘HOST INITIATOR’ coupled to Number 280); a second communications bridge configured to communicate with the first communications bridge through the isochronous channel (See Figure 1 Number 284); a second component remote from the first communications bridge and coupled to the second communications bridge (See Figure 1 ‘HOST INITIATOR’ coupled to Number 284), wherein the first communications bridge is configured to perform steps comprising: receiving a first data stream from the first component (See Column 8 Lines 10-11), the first data stream comprising first non-isochronous data (See Column 8 Lines 10-11); packaging the first non-isochronous data of the first data stream into first packaged data for transport over the isochronous channel (See Column 8 Lines 10-17); and transmitting the first packaged data over the isochronous channel to the second component (See Column 8 Lines 17-26).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edam as applied to Claim 18 above, and further in view of US Patent Application Publication Number 2012/0281618 to Zheng et al. (“Zheng”).

In reference to Claim 20, Edam discloses the limitations as applied to Claim 18 above.  Edam further discloses that the first communications bridge is further configured to perform steps comprising: buffering the first data stream in a first memory, wherein packaging the first non-isochronous data of the first data stream into first packaged data comprises retrieving the first data stream from the first memory  (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [first storage location in the FIFO]); buffering the second data stream in a second memory, wherein packaging the second non-isochronous data of the second data stream into second packaged data comprises retrieving the second data stream from the second memory (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [second storage location in the FIFO]); determining a first amount of data in the first memory (See Column 1 Lines 41-49); determining a second amount of data in the second memory (See Column 1 Lines 41-49); and determining to transmit the first data stream over the isochronous channel, wherein the packaging of the first non-isochronous data of the first data stream into first packaged data and the transmitting of the first packaged data over the isochronous channel are performed in response to determining to transmit the first data stream (See Column 11 Lines 25-35 and 62-65, Column 14 Lines 47-53, and Column 16 Lines 29-40).  However, Edam does not explicitly disclose determining to transmit the first data stream over the isochronous channel based on the first amount of data being larger than the second amount of data, wherein the packaging of the first non-isochronous data of the first data stream into first packaged data and the transmitting of the first packaged data over the isochronous channel are performed in response to determining to transmit the first data stream.  Zhang discloses determining to transmit a first non-isochronous data stream over an isochronous channel based on a first amount of data of the first non-isochronous data stream being larger than a second amount of data of a second non-isochronous data stream, wherein the packaging of the first non-isochronous data of the first data stream into first packaged data and the transmitting of the first packaged data over the isochronous channel are performed in response to determining to transmit the first data stream (See Paragraphs 5-6, 18, and 26-29).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Edam using the packet transmission ordering based on amount of data of Zhang, resulting in the invention of Claim 20, in order to yield the predictable result of preventing the wasting of bandwidth in a transmission period by sending the largest available packets that can be sent using the available bandwidth, thus enhancing the bandwidth usage (See Paragraph 40 of Zhang).

Allowable Subject Matter

Claim(s) 8, 16, and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose, either alone or in combination, all of the claim limitations in the combinations as claimed.  The most relevant prior art references are Edam, Eneboe, and AAPA, as applied in the above rejections.  However, none of the aforementioned references disclose that the third component comprises an input clock, and wherein the fourth component comprises an output clock, and wherein the audio metadata comprises an indication that the input clock of the third component is static, and wherein the method comprises when the input clock of the third component is static, stopping the output clock of the fourth device, in the combinations as claimed.  Furthermore, such a feature would not have been obvious to one of ordinary skill in the art.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186